Appeal by the defendant from an order of the County Court, Westchester County (Bellantoni, J.), entered July 25, 2006, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contentions, the County Court’s *1130determination to designate him a level three sex offender is supported by clear and convincing evidence, based on the facts and admissions contained in the presentence investigation report, the case summary, and the risk assessment instrument of the Board of Examiners of Sex Offenders (see Correction Law § 168-n; People v Arnold, 35 AD3d 827 [2006]; People v Grimmett, 29 AD3d 766, 767 [2006]; cf People v Hines, 24 AD3d 524, 525 [2005]; People v Davis, 21 AD 3d 590, 592 [2005]). Crane, J.P, Lifson, Garni and Balkin, JJ., concur.